      Case 1:19-cv-00873-AT-RWL Document 118 Filed 08/28/20 Page 1 of 3




                                                                                     8/28/2020




August 28, 2020

VIA ECF FILING

The Honorable Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl. St.
New York, NY 100007-1312

       Re: Graham, et. al v. National Beverage Corp., No. 19-cv-873

Dear Judge Torres:
Plaintiffs in the above-referenced case write to request permission to publicly file a redacted copy
of their pre-motion letter regarding their anticipated motion for summary judgment, as well as their
accompanying Rule 56.1 statement and Defendant’s response thereto.
The standards for filing documents under seal in this Circuit were first set forth in Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). In that case, the Second Circuit
stated that the “common law right of public access” attaches to “judicial documents”, which are
those documents “relevant to the performance of the judicial function and useful in the judicial
process.” Id. In deciding requests such as this one, the Court needs to balance competing
considerations against the right of public access. Id. at 120. Valid competing considerations exist
where the disclosure of confidential information would subject a party to “financial harm” or cause
a party “significant competitive disadvantage.” Standard Inv. Chartered Inc. v. Fin. Indus. Reg.
Auth., Inds., 347 Fed App’x 615, 617 (2d Cir. 2009).

Here, the proposed redacted information has been designated “highly confidential – attorneys’
eyes only” by Defendant and various third parties, on the ground that the information constitutes
trade secrets and are sensitive and proprietary information, the disclosure of which could have
significant competitive impact on the designating parties’ business. See Awestruck Mktg. Group,
LLC v. Black Ops Productions, LLC, 16-cv-3639 (RJS), 2016 WL 8814349, at *2 (S.D.N.Y. June
20, 2016) (granting motion to seal client list because it “contains sensitive and proprietary
information that is not generally publicly available and that, if revealed, could cause significant
competitive harm”); Encyclopedia Brown Prods., Ltd. v. HBO, Inc., 26 F. Supp. 2d 606, 613-14
(S.D.N.Y. 1998) (granting request to seal confidential business information and trade secrets that
       Case 1:19-cv-00873-AT-RWL Document 118 Filed 08/28/20 Page 2 of 3




were commercially valuable to defendants because disclosure would cause irreparable harm,
outweighing the public’s interest in access to it). Plaintiffs take no position as to Defendant’s and
third parties’ designations.

Pursuant to this Court’s Individual Rules, Section IV(A)(ii), contemporaneously filed herewith are
the proposed redacted documents (publicly filed), and the unredacted documents with proposed
redactions highlighted (filed under seal). In addition, copies of all unredacted documents have been
submitted to Court and counsel via electronic email.

For reasons stated above, Plaintiffs respectfully request leave to publicly file a redacted copy of the
referenced documents.

                                                                  Respectfully submitted,

                                                                  GREG COLEMAN LAW PC


                                                                  /s/ Greg Coleman
                                                                  Greg Coleman
                                                                  Rachel Soffin
                                                                  Lisa A. White
                                                                  800 S. Gay Street, Suite 1100
                                                                  Knoxville, TN 37929
                                                                  Telephone: (865) 247-0080
                                                                  greg@gregcolemanlaw.com
                                                                  rachel@gregcolemanlaw.com
                                                                  lisa@gregcolemanlaw.com

                                                                  SIMMONS HANLY CONROY
                                                                  Mitchell M. Breit
                                                                  112 Madison Avenue
                                                                  New York, NY 10016
                                                                  Telephone: (212) 784-6400
                                                                  mbreit@simmonsfirm.com

                                                                  BARBAT, MANSOUR, SUCIU PLLC
                                                                  Nick Suciu III
                                                                  1644 Bracken Rd.
                                                                  Bloomfield Hills, MI 48302
                                                                  Telephone: (313) 303-3472
                                                                  nicksuciu@bmslawyers.com

                                                                  BRUSCA LAW, PLLC
                                                                  Lauren Brusca
                                                                  221 NE Ivanhoe Blvd.
                                                                  Suite 200




                                                  2
     Case 1:19-cv-00873-AT-RWL Document 118 Filed 08/28/20 Page 3 of 3




                                                      Orlando, FL 32804
                                                      Telephone: (407) 501-6564
                                                      lauren@brusca-law.com

                                                      Attorneys for Plaintiffs



CC: ALL COUNSEL OF RECORD VIA ECF   GRANTED. The proposed redactions consist of proprietary
                                    information concerning the formulation of Defendant's
                                    products. Defendant's interest in protecting that sensitive
                                    information outweighs the presumption of public access to
                                    judicial documents, at least while the Court is merely
                                    considering the parties' pre-motion letters.
                                    .
                                    SO ORDERED.

                                    Dated: August 28, 2020
                                           New York, New York




                                        3
